 

Representing Management Exclusively in Workplace Law and Related Litigation

Jackson Lewis P.c, | ALBANY, NY DETROIT, MI MILWAUKEE, WT
a « . ALBUQUERQUE, NM GRAND RAPIDS, ME. MINNEAPOLIS, MN
: 380 E. Kilbourn Avenue ATLANTA, GA- GREENVILLB, $C MONMOUTH COUNTY, NJ
® Suite 860 | ausrn, Tx HARTPORD, CT NEW ORLEANS, LA
Milwaukee Wi53202 | BALTIMORE, MD HONOLULU, HI NEW YORK, NY
Tel 414-944.2900 BERKELEY HEIGHTS, NJ: FIOUSTON, TX NORFOLK, VA
Fax 424-saa-agoa, | BIRMINGHAM, AL INDIANAPOLIS, IN OMAHASNE
BOSTON, MA JACKSONVILLE, FL = ORANGR COUNTY, CA
waw.lacksoniewis.com | cuaRLOTTE, NC KANSAS CITY REGION ORLANDO, PL
CHICAGO, IL LAS VEGAS, NV PHILADELPHIA, PA
CINCINNATI, OF LONG ISLAND, NY PEIGENIX, AZ
CLEVELAND, OH LOS ANGELES, CA ITTSBURGH, PA
DALLAS, TX MADISON, WI PORTLAND, OR
DAYTON, O81 MEMPHIS, TN’ PORTSMOUTH, NH
DENVER, CO MIAMI, FL. PROVIDENCE, RI
My DiRgcr DIAL Is: (414) 944-8930
My EMAIL ADDRESS IS: RONALD.STADLER@JACKSONLEWIS.COM
August 20, 2020

Brenda Lewison, Esq.

Law Office of Arthur Heitzer

633 West Wisconsin Avenue, Suite 1410
Milwaukee, WI 53203

RE Arms v. Milwaukee County
Case No. 18-CV-1835

RALEIGH, NC

RAPID CITY, $D
RICHMOND, VA
SACRAMENTO, CA
SALT LAKE CITY, UT
SAN DIEGO, CA

SAN FRANCISCO, CA
SAN JUAN, PR
SEATTLE, WA
SILICON VALLEY, CA
$1, LOUIS, MG
TAMPA, TL
WASHINGTON DC REGION
WHITE PLAINS, NY

 

Dear Ms. Lewison:

As you know, in your requests to produce you requested the personnel files for an extensive
list of County employees. See Request to Produce No. 40. We objected to that request as the
requests for the 38 personnel files are vague, overbroad, and unlikely to lead to the discovery of
admissible evidence. We also advised you that subject to those objections, we would reconsider
production upon a reduction in the list of requested individuals. In response, you have asked for

the personnel files of seventeen County employees:

Raisa Koltun
Thomas Condella
Lisamarie Arnold
Jonathan Janowski
Randal Kohl

Geri Lyday

Claire Zautke
Hector Colon

Maria Ledger

Jim Sullivan
Carmen Pangilinan
Mary Proctor Brown
Patricia Batemon
Stephanie Sue Stein
Bashir Easter

Beth Monrial Zatarski
Vonda Nyang

Case 2:18-cv-01835-WED Filed 08/21/20

Page 1 o0f 3 Docums

 

 
 

August 20, 2020
Page 2

 

We renew our objection to your requests. Although you have stated that you should have
access to these personnel files because they “may” contain some kind of record to attack the
employee’s credibility, that is not a sufficient basis for your request. Such a request is a classic
“fishing expedition,” and simply because a personnel file “may” have a document that “might”
affect an employee’s credibility is not a sufficient basis for showing that the personnel files are
discoverable. Such an approach to discovery is not permissible:

Personnel files of other employees not parties to a lawsuit are private and
confidential and should be protected as such unless the information is relevant and
there are no less intrusive means for obtaining the information. Raddatz v. Standard
Register Co,, 177 F.R.D. 446 (D. Minn. 1997). Accordingly, access to the personnel
files of Power's coworkers [*9] is thus limited to documents relating to similarly-
situated individuals. Balderston, 328 F.3d at 320; Maxey v. Reynolds Metal Co.,
805 F.2d 1035 (6th Cir. 1986), Further, courts have "substantial discretion to curtail
the expense and intrusiveness of discovery in limiting an adverse party's request for
broad discovery of personnel files." Balderston, 328 F.3d at 320.

Powers v. Usf Holland, 2008 U.S, Dist. LEXIS 142603, *8-9. The holding in Powers is not an
anomaly: “The Court also acknowledges that a non-party subpoena served for the sole of purpose
of fishing for evidence to impeach Plaintiffs credibility would not be proper. See Woods v.
Fresenius Med. Care Grp. of N. Am., 106CV1804RLYWTL, 2008 U.S. Dist. LEXIS 3756, 2008
WL 151836, at *2 (S.D. Ind, Jan. 16, 2008).” Alderson v. Ferrellgas, Inc., 2013 U.S. Dist. LEXIS
190674, *18

You have not articulated any basis for why these personnel files are reasonably calculated
to lead to the discovery of admissible evidence. Your suspicion that they might affect someone’s
credibility is not a basis to make these personnel files discoverable. To be discoverable, you

...must demonstrate that the [personnel] documents [plaintiff] seeks actually are
relevant to the claims and defenses in this case. ....... [plaintiff] must demonstrate
a specific reason why the information is relevant to the particular claims and
defenses in the case at hand. In other words, absent a showing that the subpoenas
are reasonably calculated to lead to the discovery of admissible evidence, the
[plaintiff] is simply embarking on the proverbial fishing expedition, and the
theoretical potential relevance of any information obtained by such discovery is
outweighed by the interests of the [defendant]...

Woods v. Fresenius Med. Care Group of N. Am., 2008 U.S. Dist. LEXIS 3756, *3-5, 2008 WL

151836. You have not made any such showing, and a majority of the people on your list are not
even potential witnesses in this matter.

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 2 of 3 Document 30-7

 
 

August 20, 2020
Page 3

 

Based upon the above, we continue to object to your request to produce these personnel

files,
Very truly yours,
JACKSON LEWIS P.C.
/8/ Ronald S. Stadler
Ronald S. Stadler
RSS/tnm

4818-6894-9960, v. 4

Case 2:18-cv-01835-WED_ Filed 08/21/20 Page 3 of 3 Document 30-7

 
